DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. CN 104612437A.

    PNG
    media_image1.png
    405
    364
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    394
    388
    media_image2.png
    Greyscale

As for claims 1 and 10, Li discloses a parking robot (see Figs. 1 and 2) comprising: a housing (2); a lifting rail (3); a wheel clamp (6, 61, 62, 63) disposed on the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN 104612437A in view of Chern et al. US 4609179.

    PNG
    media_image3.png
    682
    377
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    329
    421
    media_image4.png
    Greyscale

As for claims 2, 3, 11 and 12, Li discloses all the limitations as recited above wherein the lifting rail is actuated by a hydraulic motor or three stage mast lifting motor 
However, Chern discloses a gear actuated telescopic screw jack wherein a motor (21,22) is operatively connected to a gear (23,24,25) which is connected to an endless screw (31,32,33,34) wherein rotation of the lift motor causes the gear to rotate which imparts linear movement of the endless screw to actuate the jack head (37).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify and/or substitute the lifting actuator of Li with a gear/screw actuated lift as taught Chern as an alternative means of providing a linear telescopic actuator for lifting and lowering the wheel clamps of the parking robot.
Claim(s) 6, 7, 15 and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN 104612437A in view of Wineteer US 3035812.

    PNG
    media_image5.png
    348
    449
    media_image5.png
    Greyscale

As for claims 6, 7, 15 and 16, Li discloses all the limitations as recited above but does not specify wherein the wheel clamp includes: a first side wall, a second sidewall spaced from the first side wall; and a clamping wall hingedly attached to the first sidewall and moveable from an open position to a closed position, wherein the clamping wall is disposed on the first side wall and the second side wall when in the closed position and wherein the clamping wall is biased towards the open position.
However, Wineteer discloses a wheel clamp that includes a first side wall (60); a second side wall (60) spaced from the first side wall; and a clamping wall (64) hingedly attached (66) to the first side wall and moveable from an open position (Fig. 3) to a closed position (Fig. 1), wherein the clamping wall is disposed on the first side wall and the second side wall when in the closed position (see Fig. 1) and further wherein the clamping wall is biased toward the open position (Fig. 3).  The clamp wall requires a latching mechanism (70, 72) in order to keep the clamping wall closed in the closed position, thus without the latch gravity would cause the clamping wall to be biased in an open position.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the wheel clamp of Li to provide a first and second side wall and clamping wall structure as taught by Wineteer as an alternative means of securing the vehicle wheel to the parking robot with additional retaining structure for the wheels as taught by Wineteer.
Allowable Subject Matter
Claim(s) 4,5,8,9,13,14,17,18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723